 



Exhibit 10.21
December 20, 2005
Mr. David D. Clark
501 Contention Lane
Berwyn, PA 19312
Dear Mr. Clark:
     You previously entered into an employment agreement with SunCom Wireless
Management Company, Inc. (f/k/a Triton Management Company, Inc.) (the “Company”)
and its parent, SunCom Wireless Holdings, Inc. (f/k/a Triton PCS Holdings, Inc.)
(“SunCom”), dated May 24, 2001 to be effective as of January 1, 2000 (the
“Original Employment Agreement”) and thereafter amended by a certain Letter
Agreement (the “2003 Letter Agreement”) dated May 6, 2003 and a certain Letter
Agreement (the “2005 Letter Agreement”) dated December 2, 2005. The Original
Employment Agreement as amended by the 2003 Letter Agreement and 2005 Letter
Agreement is referred to herein as the “Existing Employment Agreement”.
     The Existing Employment Agreement’s current term of three (3) years is
scheduled to expire on February 3, 2006 and was scheduled to automatically
extend for a one-year renewal term in the absence of either party providing a
notice of nonrenewal prior to the close of business today. You and the Company
have decided not to renew your employment agreement and instead, you, the
Company and SunCom have mutually determined to terminate your employment with
the Company.
     In light of your past services as their Chief Financial Officer, SunCom and
the Company hereby agree pursuant to this letter agreement (this “Agreement”) to
the following terms and conditions of your separation from employment:
     1. Separation. As of the date of this Agreement, you will cease to serve as
Chief Financial Officer, Executive Vice President and Secretary of the Company.
You will resign your employment with the Company effective as of February 3,
2006 (the “Separation Date”). From the date of this Agreement through your
Separation Date, you will assist the interim Chief Financial Officer in assuming
his duties for the Company and perform such other services consistent with your
transition as may be reasonably directed by the Chief Executive Officer and
during such time you will continue to be subject to applicable policies of
SunCom and the Company. As of the Separation Date, you will cease to be an
officer of SunCom, the Company and their subsidiaries and affiliates, as
applicable. The Company will provide you with a reasonable opportunity to review
and comment on any announcement or press release relating to your separation
from employment. However, the terms of any announcement, press release or other
disclosure that may be required under applicable Securities and Exchange
Commission rules and regulations shall be determined by the Company in its sole
discretion.
     2. Severance Pay. In connection with your separation, the Company will pay
or provide the compensation set forth in this Section. All payments made in
accordance with this Section shall be subject to applicable withholding. To the
extent any payments provided under

 



--------------------------------------------------------------------------------



 



Mr. David D. Clark
December 20, 2005
Page 2
the terms of this Agreement are considered “deferred compensation” subject to
the provisions of Section 409A of the Internal Revenue Code, it is the intent of
the parties that these payments comply with Section 409A and the following
should be interpreted accordingly.
          (a) The Company will pay to you all base salary earned but unpaid as
of your Separation Date together with an amount equal to the value of your
accrued but unpaid vacation as of such date. In addition, the Company will pay
you your annual bonus earned for 2005 of two hundred fifty eight thousand five
hundred dollars ($258,500). You will also be reimbursed for any unreimbursed
business expenses in accordance with the Company’s standard policies and
procedures. Your bonus payment will be made on or about January 15, 2006 and the
remainder of the amounts described in this Section 2(a) shall be paid in a
single lump-sum within ten (10) days following the Separation Date.
          (b) In addition to the foregoing, the Company will pay you an amount
of Two Hundred Fifty-Eight Thousand Five Hundred Dollars ($258,500) representing
one-year’s base salary. One half of such amount, one hundred twenty nine
thousand two hundred and fifty dollars ($129,250), shall be paid in a single
lump-sum on or shortly after August 3, 2006. The remaining one hundred twenty
nine thousand two hundred and fifty dollars ($129,250) shall be paid in the
equal biweekly installments during the six-month period beginning on August 3,
2006 and shall be paid on such dates and in such manner as consistent with
SunCom’s normal payroll practices for its executives.
          (c) With respect to all outstanding awards of restricted stock under
SunCom’s Stock and Incentive Plan or similar equity incentive arrangement, as of
your Separation Date the vested portion of those awards will be determined as if
you had continued to provide services to SunCom and the Company through and
including May 1, 2006 such that as of your Separation Date, you will be vested
in such additional SunCom shares as identified on Schedule A attached hereto.
SunCom and the Company shall take such actions as may be necessary to provide
for the acceleration of vesting as described herein. Any portion of any award
that is not vested as of your Separation Date shall be forfeited in accordance
with the terms of your awards.
          (d) You shall be entitled to retain the property of SunCom identified
on the Schedule B attached hereto; provided however, that prior to your
Separation Date, you agree to provide the Company with access to such property
for the purpose of removal of any software installed under a license with the
Company, any confidential information of the Company, or any other property of
the Company located within or accessible by such devices. In addition, the
Company will continue your phone service on the terms and conditions in effect
as of the date of this Agreement through the first day of the month following
your Separation Date and thereafter, you will be solely responsible for any
costs, fees or expenses associated with such service.
          (e) During the period from the Separation Date until February 2, 2007,
you will be entitled to continue to participate in SunCom’s health care
insurance and benefits plans in the same manner (including, but not limited to
applicable employee contributions, copayments, and deductibles) as before your
Separation Date, subject to such changes as may be made for other executives of
SunCom on or after that date. Any contributions required from you to maintain
coverage during the period following your Separation Date shall be deducted from
the

 



--------------------------------------------------------------------------------



 



Mr. David D. Clark
December 20, 2005
Page 3
payments scheduled to be made under Section 2(b) above. Following such
twelve-month period, you will be entitled to continue your health care coverage
as may otherwise be permitted under “COBRA” as such coverage is required under
Internal Revenue Code Section 4980B. In addition to the health insurance
coverage described above, you will be eligible to receive benefits under
retirement and other welfare benefit plans maintained by the Company in
accordance with the terms of such plans as in effect on your Retirement Date.
          (f) The Company will provide you with the services of a
nationally-recognized outplacement consulting firm mutually agreed to by you and
Company during the nine-month period following the Separation Date; provided
that the cost to the Company in connection therewith shall not exceed $25,000.
Any payments under the terms of this subsection shall be made by the Company
directly to the outplacement consulting firm.
     3. Benefits upon Termination under Existing Employment Agreement. You
acknowledge and agree that the payments and benefits to be provided to you under
Section 2 above shall be in lieu of and discharge any obligations of the Company
and/or SunCom to you under the Existing Employment Agreement for any further
compensation, unused vacation, severance pay, or any other expectations of
remuneration or benefit; provided that you will remain entitled to receive the
tax-related services described in Section 4(b) of the Existing Employment
Agreement for tax year 2005; provided further that such tax-related services are
used within the nine-month period following your Separation Date.
     4. Cooperation. You agree, upon reasonable request, to provide to SunCom
and the Company and its parent companies, subsidiaries and affiliates truthful
and complete cooperation in any matters arising out of or related to your
activities while employed by the Company, whether or not such matters have been
commenced as of your Separation Date, including, without limitation, any
litigation or arbitration or any financial or accounting related matters. The
Company shall use commercially reasonable efforts to schedule any services
requested under this Section 4 at such times and locations as shall not
unreasonably interfere with your business or personal affairs. You agree that
you will provide up to a maximum of forty-eight (48) hours of additional
services following your Separation Date under this Section 4 without any
additional payment or remuneration for such services (other than reimbursement
for expenses as provided herein). In the event that you provide additional
services in excess of the foregoing limitation, you shall be entitled to payment
for such additional services at the rate of One Thousand Dollars ($1,000) for
each full day (eight hours or more) of service and Five Hundred Dollars ($500)
for each half-day (less than eight hours) of service. You will be entitled to
reimbursement for the out-of-pocket expenses you reasonably incur in connection
with providing services as provided in this Section 4.
     5. Release. As a material inducement to SunCom and the Company to enter
into this Agreement and in consideration for the payments contained herein, you,
on behalf of yourself, your heirs, executors, administrators and assigns, and
all persons acting by, through, under or in concert with any of them
(collectively, the “Executive Parties”), hereby irrevocably and unconditionally
release SunCom, the Company and their current, former and future parent
companies, subsidiaries and affiliates, together with all of their current,
former and future employees, directors, partners, members, shareholders,
officers, agents, attorneys,

 



--------------------------------------------------------------------------------



 



Mr. David D. Clark
December 20, 2005
Page 4
representatives, predecessors, successors, related entities, assigns, and the
like, and all persons acting by, through, under or in concert with any of them
(collectively, the “SunCom Parties”) from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages
or causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys’ fees and costs incurred) of any nature whatsoever, known
or unknown, suspected or unsuspected, including, but not limited to, any such
claims arising out of or related to your service as an officer and director of
SunCom and its affiliates or your employment with the Company or the ending of
that employment including, but not limited to: rights under federal, state or
local laws prohibiting discrimination, including, without limitation,
discrimination on the basis of age as prohibited by the Age Discrimination in
Employment Act, which as of the date you sign this Agreement, you have, own, or
hold or claim to have, own or hold, or which you at any time prior thereto, had
owned or held, or claimed to have had, owned or held against the SunCom Parties
(an “Executive Claim”), but excluding:
          (a) Claims by you for vested retirement plan benefits under the
Company’s tax-qualified retirement plan;
          (b) Claims for any of the payments or benefits to be provided
hereunder or those relating to SunCom’s or the Company’s breach hereof;
          (c) Claims for benefits under any insured group health plan maintained
by the Company, including any right to continuation coverage under COBRA;
          (d) Claims for indemnification under the terms of Section 4(d) of the
Existing Employment Agreement;
          (e) Claims under any liability insurance policy maintained in
accordance with Section 4(e) of the Employment Agreement; or
          (f) Claims by you for indemnification to the extent that SunCom or the
Company has provided such indemnification pursuant to the terms of its bylaws, a
resolution of the board of directors or any directors and officers liability
policy maintained by SunCom or the Company or as provided in Section 6 herein.
          You further agree to waive irrevocably any right to recover under any
Executive Claim that may be filed on your behalf by or with the EEOC, any court
or any other federal, state or local government entity, or otherwise, relating
to your employment with the Company or the ending of that employment (e.g., in
the event that a class action is brought against the Company in which you are a
member of the class). The above notwithstanding, nothing in this Agreement shall
be construed to prevent a challenge to the knowing and voluntary nature of this
Agreement or to prevent an action to ensure either party’s compliance with the
terms of this Agreement.
          You acknowledge that the amounts provided for under the terms of this
Agreement are in excess of compensation you would have otherwise been entitled
to under the terms of your Existing Employment Agreement and that the payment of
such excess compensation and benefits is made in consideration for your
execution of this Agreement

 



--------------------------------------------------------------------------------



 



Mr. David D. Clark
December 20, 2005
Page 5
including the release contained in this Section 5 and the execution of an
additional release on or shortly after your Separation Date which release shall
be substantially in the form attached hereto as Schedule C (the “Additional
Executive Release”). Should you refuse to sign the Additional Executive Release
on or shortly after your Separation Date, or you revoke the Additional Executive
Release under the terms thereof, the Company shall have no obligation to provide
the compensation and benefits provided hereunder. However, any refusal to sign
the Additional Executive Release shall not invalidate or otherwise affect any
other term or provision of this Agreement, all of which terms and provisions
shall remain in full force and effect, including without limitation, the release
provided for in this Section 5.
     6. Indemnification and Insurance.
          (a) Notwithstanding any other obligation to provide you with
indemnification or protection under any directors and officers liability policy,
SunCom shall indemnify you to the full extent then permitted by law against
expenses (including counsel fees and disbursements), judgments, fines (including
excise taxes assessed on an individual with respect to an employee benefit plan)
and amounts paid in settlement in connection with any threatened, pending or
completed action, suit, or proceeding whether civil, criminal, administrative,
or investigative arising in connection with or by reason of the fact that you
are or were an officer or director of SunCom, the Company, or their respective
affiliates. If any claim is asserted for which you reasonably believe in good
faith that you are entitled to be indemnified, SunCom shall pay your reasonable
legal expenses (or cause such expenses to be paid) on a quarterly basis;
provided that you shall reimburse SunCom for such amounts if you are found by a
final, non-appealable order of a court of competent jurisdiction not to be
entitled to indemnification.
          (b) SunCom shall use its reasonable best efforts to ensure that you
are covered under any directors’ and officers’ liability policy maintained by
SunCom or the Company for a period of ten years following your Separation Date
to the same extent that you would have been eligible for such coverage had you
remained employed by the Company; provided that the obligation to provide such
coverage is conditioned upon the availability of such liability coverage that
includes you as an insured person thereunder on commercially reasonable terms as
determined by SunCom in its sole discretion.
     7. No Complaints. You represent that you have not filed any complaints or
charges or lawsuits against SunCom, the Company or any other SunCom Party with
any governmental agency or court and you have not assigned or transferred, or
purported to assign or transfer, to any person or entity, any Claim or any
portion thereof or interest therein you have against SunCom, the Company or any
other SunCom Party.
     8. Company’s Remedies. You acknowledge and agree that the payments and
benefits to be provided pursuant to Section 2 hereof are subject to termination,
reduction or rescission in the event you violate any of the material terms of
this Agreement. In the event of such a violation by you, you will forfeit all
payments or benefits not yet provided immediately upon your breach of the
Agreement.

 



--------------------------------------------------------------------------------



 



Mr. David D. Clark
December 20, 2005
Page 6
     9. Non-Disparagement. You agree that you will not make any disparaging or
defamatory comments about SunCom or the Company, or any of their officers,
directors, management, or employees, nor will you authorize, encourage or
participate with anyone on your behalf to make such statements. Each of SunCom
and the Company agrees that no member of the Board of Directors of SunCom nor
any of the officers of either SunCom or the Company will make any disparaging or
defamatory comments about you and will not authorize, encourage or participate
with anyone to make such statements.
     10. Reliance. You represent and acknowledge that you understand the terms
of the Agreement and have been given an opportunity to ask questions of the
representatives of SunCom and the Company. You have been advised to consult with
an attorney prior to signing this Agreement; whether you choose to do so is your
decision. You further represent that in signing this Agreement you do not rely,
and have not relied, upon any representation or statement not set forth in this
Agreement made by any representative of SunCom or the Company or any other
SunCom Party with regard to the subject matter, basis or effect of this
Agreement or otherwise. You acknowledge that you have been given at least
twenty-one (21) days to consider this Agreement. This Agreement is knowingly and
voluntarily entered into by all parties.
     11. Securities Filings; Stock Sale Restrictions. The parties will cooperate
in making any filings that may be required relating to any acquisition or
disposition by you of any securities of SunCom on or after your Separation Date,
including but not limited to any Form 144 filings and any Forms 4 and 5 filings.
Except pursuant to the 2003 Letter Agreement and applicable federal and state
securities laws, there are no agreements between you and SunCom restricting the
sale or other disposition by you of any securities of SunCom you now own. SunCom
and the Company acknowledge and agree that Section 4 of the 2003 Letter
Agreement shall not be effective or binding upon you from and after the date
hereof. You acknowledge that as the result of your position with the Company,
you may have obtained material nonpublic information and to the extent you are
in possession of material nonpublic information, you acknowledge that you may be
precluded from trading in shares of SunCom stock and agree to comply with
applicable securities laws regarding such information.
     12. Restrictive Covenants. Notwithstanding anything contained in this
Agreement, the restrictive covenants contained in Section 6 of the Existing
Employment Agreement shall remain in full force and effect following your
Separation Date in accordance with their terms, subject, however, to the
following modifications to be effective as of the date hereof:
          (a) Section 6(a) of the Existing Employment Agreement is hereby
deleted in its entirety;
          (b) The duration of the non-solicitation obligation relating to
employees of the Company under Section 6(d) of the Existing Employment Agreement
shall be the Employment Period plus a period of two (2) years following the
Separation Date;

 



--------------------------------------------------------------------------------



 



Mr. David D. Clark
December 20, 2005
Page 7
          (c) The duration of the non-solicitation obligation relating to
Customers of the Company under Section 6(e) of the Existing Employment Agreement
shall be the Employment Period plus a period of two (2) years following the
Separation Date; and
          (d) Your obligation not to solicit the business of the Company’s
Customers pursuant to Section 6(e) of the Existing Employment Agreement shall be
limited to solicitations relating to the sale (or prospective sale) of products
and/or services to such Customers that are competitive with to the products and
services provided by the Company as of the Separation Date.
     13. Entire Agreement. This Agreement sets forth the entire agreement
between the Parties and, except as expressly provided herein, fully supersedes
any and all prior agreements, understandings or arrangements among the parties
relating to the subject matter of this Agreement, including, the Existing
Employment Agreement except to the extent provided in Section 8(a) of the
Original Employment Agreement as the same may be modified herein.
     14. Miscellaneous.
          (a) This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania without reference to rules
regarding conflicts of law.
          (b) The provisions of this Agreement are severable and if any part of
it is found to be unenforceable, by a court of competent jurisdiction, such
provision shall be modified by such court so that it is enforceable to the
fullest extent permitted by applicable law, and the other provisions of the
Agreement shall remain fully valid and enforceable; provided however, that if
the release provided for in Section 5 above (or any part thereof) is found to be
invalid, the parties shall negotiate a modification to such release to ensure
the maximum enforceability permitted by law.
          (c) Neither this Agreement nor any part of it may be modified,
amended, changed or terminated orally, and any modification, amendment, or
termination must be in writing signed by all parties. Any waiver of any term or
provision of this Agreement must be in writing and signed by the party granting
the waiver.
          (d) This Agreement shall be binding upon you and your heirs,
administrators, representatives, executors and assigns and shall inure to the
benefit of SunCom and the Company, their parent companies, subsidiaries and
affiliates and to their successors and assigns.
          (e) For a period of seven days after the date you sign this Agreement,
you have the right to revoke this Agreement by delivering written notice of
revocation to the attention of the Chairman of the Board of Directors of SunCom
at SunCom’s principal executive offices by midnight on the seventh day after you
sign this Agreement. The Agreement shall not be effective or enforceable and,
subject to the payment dates listed hereunder, you shall not be entitled to any
payments hereunder until seven days have passed from the date you sign the
Agreement and you have not revoked the Agreement during such seven-day period.

 



--------------------------------------------------------------------------------



 



Mr. David D. Clark
December 20, 2005
Page 8
     15. Notices. Any notice required or desired to be delivered under this
Agreement shall be in writing and shall be delivered personally against receipt,
by nationally-recognized overnight courier, or by registered mail, return
receipt requested, and shall be effective upon actual receipt by the party to
which such notice shall be directed, and shall be addressed as follows (or to
such other address as the party entitled to notice shall hereafter designate in
accordance with this Section 15):
If to SunCom or the Company, to the attention of the Chairman of the
Board of Directors of SunCom at SunCom’s principal executive
offices, with a copy to:
Dow, Lohnes & Albertson, PLLC
1200 New Hampshire Avenue, N.W.
Washington, D.C. 20036
Attention: Leonard J. Baxt, Esq.
Facsimile: (202) 776-2222
If to Executive:
Mr. David D. Clark
501 Contention Lane
Berwyn, PA 19312
with a copy to:
Kleinbard Bell & Brecker LLC
1900 Market Street, Suite 700
Philadelphia, PA 19103
Attention: Howard J. Davis, Esq.
Facsimile: (215) 568-0140
[Signatures Contained on Next Page]

 



--------------------------------------------------------------------------------



 



Mr. David D. Clark
December 20, 2005
Page 9
     You may evidence your acceptance of this Agreement by executing this
Agreement where provided below and returning it to me.

            SunCom Wireless Holdings, Inc.
      By:   /s/ Michael E. Kalogris         Michael E. Kalogris        Chairman
of the Board of Directors & Chief Executive Officer        SunCom Wireless
Management Company, Inc.
      By:   /s/ Michael E. Kalogris         Michael E. Kalogris, Chief Executive
Officer                      /s/ David D. Clark       DAVID D. CLARK         

 



--------------------------------------------------------------------------------



 



         

Schedule A
Accelerated Vesting
     As of your Separation Date, you will be vested in the following shares in
accordance with the terms of your agreements with SunCom:

      Vesting Date   Vested Shares
May 1, 2006
  92,500
TOTAL
  92,500

 



--------------------------------------------------------------------------------



 



Schedule B
Company Property Retained by Executive
     As of your Separation Date, you shall be entitled to retain the following
items of SunCom property:
          One (1) laptop computer;
          One (1) Treo 650 smartphone; and
          One (1) HP printer.

 



--------------------------------------------------------------------------------



 



Schedule C
Additional Executive Release
Release Agreement
     This Release Agreement is made and entered into by David D. Clark (the
“Executive”).
     WHEREAS, SunCom Wireless Management Company, Inc. (f/k/a Triton Management
Company, Inc.) (the “Company”) and its parent, SunCom Wireless Holdings, Inc.
(f/k/a Triton PCS Holdings, Inc.) (“SunCom”) have entered into a Letter
Agreement dated December 20, 2005 (the “Letter Agreement”) under which the
Executive will be provided certain compensation and benefits, if the Executive,
among other things, signs a release agreement on or shortly after his last day
of employment with the Company;
     WHEREAS, the Executive has satisfied the other conditions under the Letter
Agreement, the Executive’s employment with the employer has ended and the
Executive will receive the compensation and benefits provided under the Letter
Agreement if he executes this Release Agreement and does not revoke it as
provided herein.
     NOW THEREFORE, in consideration of the mutual promises contained in the
Letter Agreement, it is agreed as follows:
1. The Executive, on behalf of himself, his heirs, executors, administrators and
assigns, and all persons acting by, through, under or in concert with any of
them (collectively, the “Executive Parties”), hereby irrevocably and
unconditionally release SunCom, the Company and their current, former and future
parent companies, subsidiaries and affiliates, together with all of their
current, former and future employees, directors, partners, members,
shareholders, officers, agents, attorneys, representatives, predecessors,
successors, related entities, assigns, and the like, and all persons acting by,
through, under or in concert with any of them (collectively, the “SunCom
Parties”) from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages or causes of action,
suits, rights, demands, costs, losses, debts and expenses (including attorneys’
fees and costs incurred) of any nature whatsoever, known or unknown, suspected
or unsuspected, including, but not limited to, any such claims arising out of or
related to the Executive’s service as an officer and director of SunCom and its
affiliates or the Executive’s employment with the Company or the ending of that
employment including, but not limited to: rights under federal, state or local
laws prohibiting discrimination, including, without limitation, discrimination
on the basis of age as prohibited by the Age Discrimination in Employment Act,
which as of the date the Executive signs this Release Agreement, the Executive
has, owns, or holds or claims to have, own or hold, or which the Executive at
any time prior thereto, had owned or held, or claimed to have had, owned or held
against the SunCom Parties (an “Executive Claim”), but excluding:
a. Claims for vested retirement plan benefits under the Company’s tax-qualified
retirement plan;

 



--------------------------------------------------------------------------------



 



b. Claims for any of the payments or benefits to be provided under the Letter
Agreement or those relating to SunCom’s or the Company’s breach of the Letter
Agreement;
c. Claims for benefits under any insured group health plan maintained by the
Company, including any right to continuation coverage under COBRA;
d. Claims for indemnification under the terms of Section 4(d) of the Existing
Employment Agreement;
e. Claims under any liability insurance policy maintained in accordance with
Section 4(e) of the Employment Agreement; or
f. Claims by you for indemnification to the extent that SunCom or the Company
has provided such indemnification pursuant to the terms of its bylaws, a
resolution of the board of directors or any directors and officers liability
policy maintained by SunCom or the Company or as provided in Section 6 of the
Letter Agreement.
2. The Executive further agrees to waive irrevocably any right to recover under
any Executive Claim that may be filed on his behalf by or with the EEOC, any
court or any other federal, state or local government entity, or otherwise,
relating to the Executive’s employment with the Company or the ending of that
employment (e.g., in the event that a class action is brought against the
Company in which the Executive is a member of the class). The above
notwithstanding, nothing in this Release Agreement shall be construed to prevent
a challenge to the knowing and voluntary nature of this Release Agreement or to
prevent an action to ensure either party’s compliance with the terms of this
Release Agreement.
3. The Executive represents that he has not filed any complaints or charges or
lawsuits against SunCom, the Company or any other SunCom Party with any
governmental agency or court and has not assigned or transferred, or purported
to assign or transfer, to any person or entity, any Claim or any portion thereof
or interest therein he has against SunCom, the Company or any other SunCom
Party.
4. The Executive represents and acknowledges that he understand the terms of
this Release Agreement and has been given an opportunity to ask questions of the
representatives of SunCom and the Company. The Executive has been advised to
consult with an attorney prior to signing this Release Agreement; whether he
chooses to do so is his decision. The Executive further represents that in
signing this Release Agreement he does not rely, and has not relied, upon any
representation or statement not set forth in this Release Agreement made by any
representative of SunCom or the Company or any other SunCom Party with regard to
the subject matter, basis or effect of this Release Agreement or otherwise. The
Executive acknowledges that he has been given at least twenty-one (21) days to
consider this Release Agreement. This Release Agreement is knowingly and
voluntarily entered into by all parties.
5. For a period of seven days after the date the Executive signs this Release
Agreement, he has the right to revoke this Release Agreement by delivering
written notice of revocation to the attention of the Chairman of the Board of
Directors of SunCom at SunCom’s principal executive offices by midnight on the
seventh day after the Executive signs this Release Agreement. The Release
Agreement shall not be effective or enforceable and, subject to the payment
dates

 



--------------------------------------------------------------------------------



 



provided under the Letter Agreement, the Executive shall not be entitled to any
payments hereunder until seven days have passed from the date he signs this
Release Agreement and has not revoked this Release Agreement during such
seven-day period.
6. Capitalized terms used in this Release Agreement shall have the same meaning
as provided under the Letter Agreement except as otherwise expressly provided
herein.
7. This Release Agreement shall be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania without reference to rules
regarding conflicts of law.
8. The provisions of this Release Agreement are severable and if any part of it
is found to be unenforceable, by a court of competent jurisdiction, such
provision shall be modified by such court so that it is enforceable to the
fullest extent permitted by applicable law, and the other provisions of this
Release Agreement shall remain fully valid and enforceable.
9. Neither this Release Agreement nor any part of it may be modified, amended,
changed or terminated orally, and any modification, amendment, or termination
must be in writing signed by all parties. Any waiver of any term or provision of
this Release Agreement must be in writing and signed by the party granting the
waiver.
10. This Release Agreement shall be binding upon the Executive and his heirs,
administrators, representatives, executors and assigns and shall inure to the
benefit of SunCom and the Company, their parent companies, subsidiaries and
affiliates and to their successors and assigns.
EXECUTIVE

                           
David D. Clark
      Date        

 